Case 3:17-cv-01104-VLB Document 82-73 Filed 05/15/19 Page 1 of 9




                  Exhibit 73
           Case 3:17-cv-01104-VLB Document 82-73 Filed 05/15/19 Page 2 of 9




From:           Noel Valis [noel.valis@yale.edu]
Sent:           Saturday, February 13, 2016 5:24:59 PM
To:             Stith, Kate; rolena.adorno@yale.edu; Jose_Cabranes@ca2.uscourts.gov
Subject:        Re: Tracking something of interest


So is the other one.

On 2/13/2016 5:18 PM, Stith, Kate wrote:
> I just checked 130.132.173.106:   It is from a Yale University computer. See
http://www.myiptest.com/staticpages/index.php/IP-Lookup
>
>
> Kate Stith
> Lafayette S. Foster Professor
> Yale Law School
> P.O. 208215
> New Haven, CT
> 06520-8215
> (courier: use 127 Wall St., 06511)
> 203/432-4835
>
>
> -----Original Message-----
> From: rolena.adorno@yale.edu [mailto:rolena.adorno@yale.edu]
> Sent: Saturday, February 13, 2016 3:59 PM
> To: Stith, Kate; Jose_Cabranes@ca2.uscourts.gov
> Subject: Tracking something of interest
>
> Perhaps important. Do you have a brief moment to talk? 203-777-1919, of course.
>
> Many regards to both,
> Rolena
>
> Sent from my iPhone




                                                                                      BYRNE004403
           Case 3:17-cv-01104-VLB Document 82-73 Filed 05/15/19 Page 3 of 9




From:           Stith, Kate [kate.stith@yale.edu]
Sent:           Saturday, February 13, 2016 5:41:38 PM
To:             Noel Valis; rolena.adorno@yale.edu; Jose_Cabranes@ca2.uscourts.gov
Subject:        RE: Tracking something of interest


Do either of you have an incoming email from one of the characters? We can check the
IP addresses of the computers they used.

Kate Stith
Lafayette S. Foster Professor
Yale Law School
P.O. 208215
New Haven, CT
06520-8215
(courier: use 127 Wall St., 06511)
203/432-4835


-----Original Message-----
From: Noel Valis [mailto:noel.valis@yale.edu]
Sent: Saturday, February 13, 2016 5:25 PM
To: Stith, Kate; rolena.adorno@yale.edu; Jose Cabranes@ca2.uscourts.gov
Subject: Re: Tracking something of interest

So is the other one.

On 2/13/2016 5:18 PM, Stith, Kate wrote:
> I just checked 130.132.173.106:   It is from a Yale University computer. See
https://urldefense.proofpoint.com/v2/url?u=http-
3A_www.myiptest.com_staticpages_index.php_IP-2DLookup&d=AwIC-g&c=-
dg2m7zWuuDZ0MUcV7Sdqw&r=SpCqrVNIRKcJGZUD7_2oMmnvcrydbSMllGTZqecjw3M&m=E9 910E0wsoRPXo
KOGq6p Z2q02rSgeODuoqA-Z35P4&s=aEeNZmBzYAULpQdn-Hd0GURYXohKrMZcNT1O1Y3fotE&e=
>
>
> Kate Stith
> Lafayette S. Foster Professor
> Yale Law School
> P.O. 208215
> New Haven, CT
> 06520-8215
> (courier: use 127 Wall St., 06511)
> 203/432-4835
>
>
> -----Original Message-----
> From: rolena.adorno@yale.edu [mailto:rolena.adorno@yale.edu]
> Sent: Saturday, February 13, 2016 3:59 PM
> To: Stith, Kate; Jose_Cabranes@ca2.uscourts.gov
> Subject: Tracking something of interest
>
> Perhaps important. Do you have a brief moment to talk? 203-777-1919, of course.
>
> Many regards to both,
> Rolena
>
> Sent from my iPhone




                                                                                     BYRNE004404
           Case 3:17-cv-01104-VLB Document 82-73 Filed 05/15/19 Page 4 of 9




From:           Noel Valis [noel.valis@yale.edu]
Sent:           Saturday, February 13, 2016 5:20:31 PM
To:             Stith, Kate; rolena.adorno@yale.edu; Jose_Cabranes@ca2.uscourts.gov
Subject:        Re: Tracking something of interest


Wow. I just sent you some links.

On 2/13/2016 5:18 PM, Stith, Kate wrote:
> I just checked 130.132.173.106:   It is from a Yale University computer. See
http://www.myiptest.com/staticpages/index.php/IP-Lookup
>
>
> Kate Stith
> Lafayette S. Foster Professor
> Yale Law School
> P.O. 208215
> New Haven, CT
> 06520-8215
> (courier: use 127 Wall St., 06511)
> 203/432-4835
>
>
> -----Original Message-----
> From: rolena.adorno@yale.edu [mailto:rolena.adorno@yale.edu]
> Sent: Saturday, February 13, 2016 3:59 PM
> To: Stith, Kate; Jose_Cabranes@ca2.uscourts.gov
> Subject: Tracking something of interest
>
> Perhaps important. Do you have a brief moment to talk? 203-777-1919, of course.
>
> Many regards to both,
> Rolena
>
> Sent from my iPhone




                                                                                      BYRNE004405
           Case 3:17-cv-01104-VLB Document 82-73 Filed 05/15/19 Page 5 of 9




From:           Stith, Kate [kate.stith@yale.edu]
Sent:           Saturday, February 13, 2016 5:18:11 PM
To:             rolena.adorno@yale.edu; Jose_Cabranes@ca2.uscourts.gov
CC:             Noel Valis
Subject:        RE: Tracking something of interest


I just checked 130.132.173.106:  It is from a Yale University computer. See
http://www.myiptest.com/staticpages/index.php/IP-Lookup


Kate Stith
Lafayette S. Foster Professor
Yale Law School
P.O. 208215
New Haven, CT
06520-8215
(courier: use 127 Wall St., 06511)
203/432-4835


-----Original Message-----
From: rolena.adorno@yale.edu [mailto:rolena.adorno@yale.edu]
Sent: Saturday, February 13, 2016 3:59 PM
To: Stith, Kate; Jose_Cabranes@ca2.uscourts.gov
Subject: Tracking something of interest

Perhaps important. Do you have a brief moment to talk? 203-777-1919, of course.

Many regards to both,
Rolena

Sent from my iPhone




                                                                                  BYRNE004406
                Case 3:17-cv-01104-VLB Document 82-73 Filed 05/15/19 Page 6 of 9



From:                        Stith, Kate [kate.stith@yale.edu]
Sent:                        Saturday, February 13, 2016 5:52:20 PM
To:                          Rolena Adorno; Noel Valis; Susan Byrne
Subject:                     RE: your evaluations of writing samples

I'm having difficulty getting my email program to show me the full headers for these emails (the full headers will have
the IP address). I'm using an updated version of Outlook that no longer shows "properties" when I right click the email.
But I'll figure it out.

Kate Stith
Lafayette S. Foster Professor
Yale Law School
P.O. 208215
New Haven, CT
06520-8215
(courier: use 127 Wall St., 06511}
203/432-4835

From: Rolena Adorno [mailto:rolena.adorno@yale.edu]
Sent: Saturday, February 13, 2016 5:50 PM
To: Stith, Kate; Noel Valis; Susan Byrne
Subject: Fwd: your evaluations of writing samples

Try this one.

---------- Forwarded message ----------
From: Susan Byrne <susan.byrne@yale.edu>
Date: Sat, Feb 6, 2016 at 7:45 PM
Subject: Re: your evaluations of writing samples
To: Noel Valis <noel.valis(a)yale.edu>, "Kamens, Edward" <edward.kamens(a)yale.edu>, Rolena Adorno
<rolena.adorno@vale.edu>, "roberto.echevarria@yale.edu" <roberto.echevarria@vale.edu>, Anibal Gonzalez-
Perez <anibal.gonzalez@yale.edu>, "K. David Jackson" <k.jackson@yale.edu>, "Harkema, Leslie"
<leslie.harkema@yale.edu>

Ditto!
Sue


From: Noel Valis <noel.valis@yale.edu>
Date: Saturday, February 6, 2016 at 5:29 PM
To: "Kamens, Edward" <edward.kamens@yale.edu>, Rolena Adorno <rolena.adorno@yale.edu>,
"roberto.echevarria@yale.edu" <roberto.echevarria@yale.edu>, Anibal Gonzalez-Perez <anibal.gonzalez@yale.edu>, "K.
David Jackson" <k.jackson@yale.edu>, Susan Byrne <susan.byrne@yale.edu>, "Harkema, Leslie"
<leslie.harkema@yale.edu>
Subject: Re: your evaluations of writing samples


Many thanks, Ed!

Noel

On 2/6/2016 4:18 PM, Kamens, Edward wrote:
         Dear Colleagues, The attached folder contains your evaluations of the writing samples submitted by our Ph.D




                                                                                                                       BYRNE004407
       Case 3:17-cv-01104-VLB Document 82-73 Filed 05/15/19 Page 7 of 9


program applicants. I have received almost all of the evaluations; a few more will be added as I receive them. If
you notice anything amiss, please let me know. I look forward to our discussion of these applicants on
Monday. Yours, Ed

Edward Kamens
Sumitomo Professor of.Japanese Studies
Dept. of East Asian Languages and Literatures,
Yale University http: ((eall.yale.edu/
DGS, Spanish and Portuguese http:((span-port.yale.edu/
Graduate Co-coordinator, Yale Initiative for the Study of
 Antiquity and the Premodern World C,Nww.yale.edu/yisap




                                                                                                                    BYRNE004408
                Case 3:17-cv-01104-VLB Document 82-73 Filed 05/15/19 Page 8 of 9



From:                           Susan Byrne [susan.byrne@yale.edu]
Sent:                           Sunday, February 14, 2016 11:48:11 AM
To:                             Stith, Kate; Rolena Adorno; Noel Valis
Subject:                        Re: your evaluations of writing samples

Dear Rolena and Kate,
Is someone trying to do a little detective work to figure out my IP address? If so, just let me know, it's not rocket science, and
I know what it is!

Nice to meet you, Kate-
Sue

Susan Byrne
Associate Professor of Spanish and Renaissance Studies
Department of Spanish and Portuguese
Yale University
http ://suebyrne.com


From: "Stith, Kate" <kate.stith@yale.edu>
Date: Saturday, February 13, 2016 at 5:52 PM
To: Rolena Adorno <rolena.adorno@yale.edu>, Noel Valis <noel.valis@yale.edu>, Susan Byrne <susan.byrne@yale.edu>
Subject: RE: your evaluations of writing samples

I'm having difficulty getting my email program to show me the full headers for these emails (the full headers will have
the IP address). I'm using an updated version of Outlook that no longer shows 11 properties" when I right click the email.
But I'll figure it out.

Kate Stith
Lafayette 5. Foster Professor
Yale Law Schoo!
P.O. 208215
New Haven, CT
06520-8215
(courier: use 127 Wal! St., 06511}
203/432-4835

From: Rolena Adorno [mailto:rolena.adorno@yale.edu]
Sent: Saturday, February 13, 2016 5:50 PM
To: Stith, Kate; Noel Valis; Susan Byrne
Subject: Fwd: your evaluations of writing samples

Try this one.

---------- Forwarded message----------
From: Susan Byrne <susan.byrne@yale.edu>
Date: Sat, Feb 6, 2016 at 7:45 PM
Subject: Re: your evaluations of writing samples
To: Noel Valis <noel.valis@yale.edu>, "Kamens, Edward" <edward.kamens@yale.edu>, Rolena Adorno
<rolcna.adorno@valc.edu>, "robcrto.cchcvarria@yalc.edu" <robcrto.cchcvarria@valc.edu>, Anibal GonzC:lcz-
PC:rez <anibal.gonzalez@yale.edu>, "K. David Jackson" <k.jackson@yale.edu>, "Harkema, Leslie"
<leslie.harkema@yale.edu>

Ditto!




                                                                                                                              BYRNE004409
             Case 3:17-cv-01104-VLB Document 82-73 Filed 05/15/19 Page 9 of 9


Sue


From: Noel Valis <noel.valis@yale.edu>
Date: Saturday, February 6, 2016 at 5:29 PM
To: "Kamens, Edward" <edward.kamens@yale.edu>, Rolena Adorno
<rolena.adorno@yale.edu>, "roberto.echevarria@yale.edu" <roberto.echevarria@yale.edu>, Anibal Ganz ::J lez-P          =rez
<anibal.gonzalez@yale.edu>, "K. David Jackson" <k.jackson@yale.edu>, Susan Byrne
<susan.byrne@yale.edu>, "Harkema, Leslie" <leslie.harkema@yale.edu>
Subject: Re: your evaluations of writing samples


Many thanks, Ed!




On 2/6/2016 4:18 PM, Kamens, Edward wrote:
      Dear Colleagues, The attached folder contains your evaluations of the writing samples submitted by our Ph.D
      program applicants. I have received almost all of the evaluations; a few more will be added as I receive them. If
      you notice anything amiss, please let me know. I look forward to our discussion of these applicants on
      Monday. Yours, Ed

       Edward Kamens
       Sumilomo Professorof,Tapanese Siudies
       Dept. of East Asian Languages and Literatures,
       Yale University http: (I eall.vale.edu/
       DGS, Spanish and Portuguese http:((span-port.yalc.cdu/
       Graduate Co-coordinator, Yale Initiative for the Study of
        Antiquity and the Premodern World (v,,vw.yale.edu/yisap




                                                                                                                          BYRNE004410
